DETAILED ACTION
Remarks
Applicant presents a communication dated 16 June 2021 in response to the 22 March 2021 non-final Office action (the “Previous Action).
With this communication, Applicant amends claims 1, 7, 14, 24, 27. Applicant also cancels claims 23 and 26.
Claims 1-5, 7-12, 14, 21, 22, 24, 25 and 27-29 are pending. Claims 1, 7 and 14 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. Any new ground(s) of rejection were necessitated by Applicant’s amendments.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant argues that Hajost, Delacourt, Winston, Belchee, and O’Shaughnessy do not provide any teaching or hint of an administrative device transmitting over a network to a server computer a profile that includes the range of software versions of a particular unit of software, a roaming condition and a further condition selected from among a time condition and a location condition as in claim 1. (Remarks, p. 11 pars. 4-5).
To the extent Applicant is arguing the above features would not have been obvious in view of the above references, examiner respectfully disagrees as set forth in the rejections below. To the extent Applicant is arguing that no reference individually teaches all of the above features, examiner respectfully points out that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with respect to the remaining claims by virtue of their dependence from claim 1, similarity with claim 1 or dependence from a similar claim are unpersuasive for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hajost (US 2012/0066287) (art already of record – hereinafter Hajost) in view of Delacourt et al. (US 2016/0132805) (art already of record – hereinafter Delacourt) in view of Winston et al. (US 2014/0316990) (art already of record – hereinafter Winston) in view of Belchee et al. (US 2013/0054702) (art already of record – hereinafter Belchee) in view of O’Shaughnessy (US 2009/0280795) (art already of record – hereinafter O’Shaughnessy).

As to claim 1, Hajost discloses: a method for managing software on a device, the method comprising:
creating, at the administrative device, a profile (e.g., Hajost, Fig. 1 and associated text, par. [0016] discloses a distribution policy 130 [profile] can be maintained by an administrator [administrative device, see figure. Since the policy is on the administrative device, it was created there, either originally or when copied to the device from some other device] in connection with that specifies whether or not at least one software version of the plurality of software versions is allowed on the target device; (e.g., Hajost, par. [0015] discloses the mobile application [at least one version] can be deployed onto selected ones of the mobile devices from the application repositories only as permitted by the distribution policy) 
transmitting, by the administrative device over a network to the server computer, the profile comprising the conditions (e.g., Hajost, par. [0016] discloses a secure central repository 120 [sever computer]; Fig. 1 and associated text, discloses [see figure], the policy is sent from administrator 140 [administrative device] to central repository 120 [two computers connected as shown in the figure and exchanging data being a network]; par. [0016]: the distribution policy 130 can specify criteria [conditions] requisite to permit or deny access to the different mobile applications 110 when deploying the different mobile applications 110 to mobile devices 160) to enforce installation, on the target device, of one or more software versions based on the conditions in the profile (e.g., Hajost, Fig. 1 and associated text, par. [0015] discloses thereafter the distribution policy can be transmitted to the different distributed mobile application repositories. The mobile application can be deployed onto selected ones of the mobile devices [target devices] from the distributed application repositories only as permitted by the distribution policy disposed in the distributed application repositories).
Hajost does not explicitly disclose receiving, from a server computer at an administrative device of a software administrator, release information regarding a plurality of software versions for a target device, wherein the release information is provided by a software management entity to the server computer, and the software management entity manages a software loading service that controls installation of software; wherein the creating of the profile comprises including, in the profile, a range of software versions of the plurality of software versions and conditions 
However, in an analogous art, Delacourt discloses:
receiving, from a server computer at an administrative device of a software administrator, release information regarding a plurality of software versions for a target device, (e.g., Delacourt, par. [0257] discloses a server implements techniques through an enterprise catalog service as described herein; Fig. 1 and associated text, par. [0084] discloses an IT administrator 102 may interact with the enterprise catalog services platform 108 [server computer] through a service provide management console 106; par. [0219] discloses the IT administrator may access the service provider console through a browser application “(e.g., as a web page)” [the browser or machine on which it runs being an administrative device]; par. [0229] discloses Figs. 11A-11B illustrate examples of the information presented through a service provider console. Fig. 11A including options for managing the constraints associated with particular individual software products [the products shown being the release information, each product being or including a software version]; par. [0033] discloses products include applications; par. [0165] discloses constraints may indicate which of the applications are required to be installed by end users [i.e., on their devices (target devices)] and which are wherein the release information is provided by a software management entity to the server computer, (e.g., Delacourt, Fig. 1 and associated text, par. [0085] discloses products may be discovered and ingested by the enterprise catalog service [server computer] through [from, see figure] product discovery service 110 [software management entity, or including one]; par. [0024] discloses in this way, administrators may be able to find products from external sources [also software management entities or including them]; Fig. 7 and associated text, par. [0164] discloses receiving, through the service provide management console, input indicating selection of one or more previously ingested applications “(as in 730)”; par. [0165] discloses receiving, through the service provide management console, input indicating constraints on the use of the selected applications(s), as in 740)
wherein the creating of the profile comprises including, in the profile, conditions under which the software versions included in the profile are to be applied to the target device, the conditions included in the profile comprising a condition and a further condition selected from among a time condition and a location condition (e.g., Delacourt, par. [0135] discloses the IT administrator may apply various constraints [conditions] on the use of selected desktop applications and/or server products [the applied constraints being a created profile]. Constraints applied by the IT administrator may be categorized as being one of four types: environmental constraints “(which may restrict the region [location] in which a product [version(s)] can be provisioned [applied to the target device])”; par. [0175] discloses the IT administrator has provisioned the application “(e.g., by installing a virtualized application package on a virtual desktop)”). 
the further condition (see above).

Further, in an analogous art, Winston discloses:
the software management entity manages a software loading service that controls installation of software; (e.g., Winston, Fig. 3 and associated text, par. [0047] discloses the application store interface 391 transmitted to clients 375 includes the authorized application. In this manner, the users may individually install the authorized application on their devices; par. [0028] discloses server computer device 300 may be managed by a cloud service provider or other third party).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the software entity of Hajost/Delacourt by including the entity managing of a software loading service that controls installation of software, as taught by Winston, as Winston would provide the means to install software directly from the entity (see Winston, par. [0047]) as suggested by Hajost. (See Hajost. Par. [0023]).

wherein the creating of the profile comprises including, in the profile, a range of software versions of the plurality of software versions (e.g., Belchee, Fig. 7 and associated text, par. [0056] discloses an example listing [profile] of one or more approved applications. A listing of approved applications 700 may include the names and/or version numbers of one or more applications that have been approved for use on one or more mobile computing devices. For some applications, only specific version numbers of the application might be approved for use, while for other applications, a range of versions numbers “(e.g., ‘version 2.4 and below’)” of the application might be approved)
the software versions of the range of software versions (see immediately above)
wherein the range of software versions comprise different versions of a particular unit of software; (e.g., Belchee, Fig. 7 and associated text discloses for some applications, only specific version numbers of the application might be approved for use, while for other applications, a range of versions numbers “(e.g., ‘version 2.4 and below’)” [the versions below 2.4 being different versions than 2.4] of the application [unit of software] might be approved)
the profile comprising the range of software versions (see above)
one or more versions of the range of software versions (see above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the profile and versions of Hajost/Delacourt to include a range of versions and versions comprising different versions of a particular unit of software, as taught by Belchee, as Belchee would provide the advantage of a means of approving only certain version numbers a particular application for use on mobile devices. (See Belchee, par. [0056]). Referring 
Finally, in an analogous art, O’Shaughnessy discloses:
a roaming condition; (see immediately below)
wherein the roaming condition controls installation of a software version based on roaming status of the device (e.g., O’Shaughnessy, par. [0044-0049] discloses once the system administrator has registered an upgraded version of an application 112, they must specify how the upgrade [installation] should take place using a combination of upgrade options [profile], the options include but are not limited to: enable/disable a subset or all of the device and user per-requisites for application deployment [installation] for instance; not when roaming or on ‘home’ network) and
the roaming condition (see immediately above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the profile conditions Hajost/Delacourt/Winston/Belchee, by incorporating a condition that controls installation of a software version based on a roaming status of the target device, as taught by O’Shaughnessy, as O’Shaughnessy would provide the advantage of a means of ensuring installation while the device is on a home network. (See O’Shaughnessy, par. [0049]).

As to claim 2, Hajost/Delacourt/Winston/Belchee/O’Shaughnessy discloses the method of claim 1 (see rejection of claim 1 above) Hajost further discloses wherein the transmitting of the profile to the server computer is to cause the server computer to transmit information regarding enforcement of the profile to the software loading service that is to enforce the policy (e.g., Hajost, Fig. 1 and associated text, par. [0015] discloses thereafter the distribution policy can be transmitted to the different distributed mobile application repositories [software loading services]. The mobile application can be deployed onto selected ones of the mobile devices from the distributed application repositories only as permitted by the distribution policy disposed in the distributed application repositories).

As to claim 3, Hajost/Delacourt/Winston/Belchee/O’Shaughnessy discloses the method of claim 1 (see rejection of claim 1 above) Hajost further discloses wherein the enforcement comprise at least one of:
allowing installation of at least one software version on the target device; (e.g., Hajost, Fig. 1 and associated text, par. [0015] discloses the mobile application can be deployed onto selected ones of the mobile devices from the distributed application repositories only as permitted by the distribution policy disposed in the distributed application repositories)
preventing installation of the at least one software version on the target device;
providing an alert on the target device that at least one software version is available for installation on the target device; or
providing an alert on the target device that at least one software version is not available for installation on the target device.

As to claim 4, Hajost/Delacourt/Winston/Belchee/O’Shaughnessy discloses the method of claim 1 (see rejection of claim 1 above), but Hajost does not explicitly disclose further comprising: sending, by the administrative device to the server computer, a request for the 
However, in an analogous art, Delacourt discloses further comprising:
sending, by the administrative device to the server computer, a request for the release information, wherein the receiving of the release information by the administrative device is responsive to the request; (e.g., Delacourt, par. [0170] discloses the IT administrator may log into the system provider management console in order to manage products [this logon being a request, note that the management console includes the release information, see above]; par. [0219] discloses an IT administrator may access the service provider console through a browser application “(e.g., as a web page”) [web pages being retrieved via requests]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the administrative device of Hajost to include sending a request for release information and receiving the release information responsive to the request, as taught by Delacourt, as Delacourt would provide the advantage of a means for the administrator to access the release information via the web. (See Delacourt, par. [0219]). 

As to claim 5, Hajost/Delacourt/Winston/Belchee/O’Shaughnessy discloses the method of claim 2 (see rejection of claim 2 above), but Hajost does not explicitly disclose wherein the server computer belongs to an organization that is different from a provider associated with the software management entity.
However, in an analogous art, Delacourt discloses:
wherein the server computer belongs to an organization that is different from a provider associated with the software management entity (e.g., Delacourt, par. [0024] 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the server computer of Hajost such that it belongs to an organization different from a provider associated with the software management entity, as taught Delacourt, as Delacourt would provide the advantage of a means of discovering products from additional sources. (See Delacourt, par. [0024]).

As to claim 21, Hajost/Delacourt/Winston/Belchee/O’Shaughnessy discloses the method of claim 1 (see rejection of claim 1 above), Hajost further discloses:
wherein the creating of the profile at the administrative device selects the at least one software version allowed on the target device (e.g., Hajost, Fig. 1 and associated text, par. [0016] discloses a distribution policy 130 [profile] can be maintained by an administrator [administrative device, see figure, created there as set forth above] in connection with mobile applications 110; par. [0015] discloses the mobile application [at least one version] can be deployed onto selected ones of the mobile devices from the application repositories only as permitted by the distribution policy; par. [0016] discloses the distribution policy can specify criteria requisite to permit or deny access to the different applications 110 when deploying the applications to respectively different mobile devices 160).
explicitly disclose wherein the software administrator has no control or input regarding which software versions are made available by the software loading service in the release information, and wherein the creating of the profile at the administrative device selects the at least one software version allowed on the target device.
	However, in an analogous art, Winston discloses:
wherein the software administrator has no control or input regarding which software versions are made available by the software loading service in the release information (e.g., Winston, Fig. 1 and associated text, par. [0036] discloses store customization module [on the server 300, see figure] may generate an interface 391 [release information, or comprising such information], which may include all applications [version(s)] available for installation on client devices; par. [0028] discloses server computing device 300 may be managed by a cloud service provider or other third party separate from the enterprise network to which administrator device 350 and client computing device 375 belong [so the administrator has no control over the server 300, see § 112 rejections above, note that release information of Winston can include all applications available as well, and does not refer to any administrator control or input regarding what is included in the release information]) 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, to modify the receiving of release information taught by Hajost/Delacourt, by incorporating release information over which software administrator has no control or input, as taught by Winston, as Winston would provide the advantage of a means of controlling applications installed via a 3rd party. (See Winston, par. [0047]).

As to claim 22, Hajost/Delacourt/Winston/Belchee/O’Shaughnessy discloses the method of claim 1 (see rejection of claim 1 above), Hajost further discloses wherein the administrative device is separated from the server computer by a firewall (e.g., Hajost, Fig. 2 and associated text, par. [0020] discloses secure mobile application repository 210B [server] can be disposed behind a firewall 220 so as to limit access to the repository over network 270. Interface 210 can be provided to terminal 280 [administrative device]; The interface 210 can provide a user interface through which deployment rules limiting deployment of the mobile applications 200 can be created, modified and aggregated into a policy 230).

Claim 7-9, 12, 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hajost (US 2012/0066287) in view of Delacourt (US 2016/0132805) in view of Belchee (US 2013/0054702) in view of O’Shaughnessy (US 2009/0280795).

As to claim 7, Hajost discloses a non-transitory machine-readable storage medium comprising instructions that upon execution cause (e.g., Hajost, par. [0029]) a server computer to: 
wherein the software loading service controls an installation of software; (e.g., Hajost, par. [0015] discloses the mobile application can be deployed [installed] onto selected ones of the mobile devices from the distributed application repositories [software loading service] only as permitted by the distribution policy disposed in the distributed application repositories)
receive, by the server computer over a network from the administrative device, (e.g., Hajost, par. [0016] discloses a secure central repository 120 [sever computer]; Fig. 1 and a profile that specifies whether at least one software version of the plurality of software versions is allowed on the target device or is prohibited on the target device; (e.g., Hajost, Fig. 1 and associated text, par. [0015] discloses thereafter the distribution policy can be transmitted to the different distributed mobile application repositories. The mobile application can be deployed onto selected ones of the mobile devices from the distributed application repositories only as permitted by the distribution policy disposed in the distributed application repositories; par. [0015] discloses the policy 130 can specify criteria to permit or deny access to the different mobile applications 110)
the profile received by the server computer from the administrative device (see immediately above)
transmit, from the server computer to the software loading service, the profile comprising conditions for enforcement by the software loading service in installing one or more software versions on the target device (e.g., Hajost, Fig. 1 and associated text, par. [0015] discloses thereafter the distribution policy can be transmitted to the different distributed mobile application repositories. The mobile application can be deployed onto selected ones of the mobile devices from the distributed application repositories only as permitted by the distribution policy disposed in the distributed application repositories; par. [0016]: the distribution policy 130 can specify criteria [conditions] requisite to permit or deny access to the different mobile applications 110 when deploying the different mobile applications 110 to mobile devices 160). 

However, in an analogous art Delacourt discloses a server computer to:
receive from a software loading service, release information regarding a plurality of software versions for a target device, (e.g., Delacourt, par. [0257] discloses a server implements techniques through an enterprise catalog service as described herein; Fig. 1 and associated text, par. [0085] discloses products may be discovered and ingested by the enterprise catalog service through [from, see figure] product discovery service 110; par. [0024] discloses in this way, administrators may be able to find products from external sources; Fig. 7 and associated text, par. [0164] discloses receiving, through the service provide management console, input indicating selection of one or more previously ingested applications “(as in 730)”; 
transmit, from the server computer to an administrative device of an organization different from a third party that controls the server computer, the release information; (e.g., Delacourt, Fig. 1 and associated text, par. [0084] discloses an enterprise catalog service platform through which IT administrators within service provider customer organizations “(e.g., enterprises that receive computing services from the service provider [third party])” can manage policies for their end users. An IT administrator 102 may interact with the enterprise catalog services platform 108 [server computer] through a service provide management console 106; par. [0219] discloses the IT administrator may access the service provider console through a browser application “(e.g., as a web page)” [the browser or machine on which it runs being an administrative device]; par. [0229] discloses Figs. 11A-11B illustrate examples of the information presented through a service provider console. Fig. 11A including options for managing the constraints associated with particular individual software products [the products shown being the release information, each product being a software version]; par. [0033] discloses products include applications; par. [0165] discloses constraints may indicate which of the applications are required to be installed by end users [i.e., on their devices (target devices)] and which are optional)
wherein the profile includes conditions under which the software versions included in the profile are to be applied to the target device, the conditions included in the profile comprising a condition and a further condition selected from among a time condition and a location condition (e.g., Delacourt, par. [0135] discloses the IT administrator may apply various constraints [conditions] on the use of selected desktop applications and/or server products [the 
the further condition (see immediately above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the administrative device and profile creation of Hajost to include the server computer receiving release information regarding a plurality of software versions for the target device from a software loading service, transmitting the release information to an administrative device of a different organization and including in the profile a location condition under which the versions in the profile are to be applied to the target device, as taught by Delacourt, as Delacourt would provide the advantage of a means for the administrator to discover software from external sources and enforce compliance with organizational policies with respect to that software as well as a means of restricting installation of the software to a specific region. (See Delacourt, par. [0024], par. [0021], par. [0135]).
	Further, in an analogous art, Belchee discloses:
wherein the profile includes a range of software versions of the plurality of software versions (e.g., Belchee, Fig. 7 and associated text, par. [0056] discloses an example listing [profile] of one or more approved applications. A listing of approved applications 700 may include the names and/or version numbers of one or more applications that have been approved for use on one or more mobile computing devices. For some applications, only specific version 
the software versions of the range of software versions (see immediately above)
wherein the range of software versions comprise different versions of a particular unit of software (e.g., Belchee, Fig. 7 and associated text discloses for some applications, only specific version numbers of the application might be approved for use, while for other applications, a range of versions numbers “(e.g., ‘version 2.4 and below’)” [the versions below 2.4 being different versions than 2.4] of the application [unit of software] might be approved)
the profile comprising the range of software eversions (see above)
one or more versions of the range of software versions (see above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the profile and versions of Hajost/Delacourt to include a range of versions and versions comprising different versions of a particular unit of software, as taught by Belchee, as Belchee would provide the advantage of a means of approving only certain version numbers of a particular application for use on mobile devices. (See Belchee, par. [0056]). Referring to the version numbers by range would also avoid the need to specify each version number in the range individually in the profile.
Finally, in an analogous art, O’Shaughnessy discloses:
a roaming condition; (see immediately below)
wherein the roaming condition controls installation of a software version based on roaming status of the device (e.g., O’Shaughnessy, par. [0044-0049] discloses once the system administrator has registered an upgraded version of an application 112, they must specify how the upgrade [installation] should take place using a combination of upgrade options [profile], the 
the roaming condition (see immediately above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the profile conditions Hajost/Delacourt/Winston/Belchee, by incorporating a condition that controls installation of a software version based on a roaming status of the target device, as taught by O’Shaughnessy, as O’Shaughnessy would provide the advantage of a means of ensuring installation while the device is on a home network. (See O’Shaughnessy, par. [0049]).

As to claim 8, the claim includes substantially the same limitations as claim 4 and is rejected for substantially the same reasons.

As to claim 9, Hajost/Delacourt/Belchee/O’Shaughnessy discloses the non-transitory machine-readable storage medium of claim 7 (see rejection of claim 7 above), but Hajost does not explicitly disclose wherein the instructions upon execution cause the server computer to store the release information in a data storage accessible to the server computer.
However, in analogous art, Delacourt discloses:
wherein the instructions upon execution cause the server computer to store the release information in a data storage accessible to the server computer (e.g., Delacourt, Fig. 11A and associated text, par. [0229] discloses Figs. 11A-11B illustrate examples if information presented through a service provide console [and since that console is provided by enterprise 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the server of Hajost to include storing release information in a server accessible storage, as taught by Delacourt, as Delacourt would provide the advantage of a means for the server to serve that information. (See Delacourt, Fig. 11A).

As to claim 12, Hajost/Delacourt/Belchee/O’Shaughnessy discloses the non-transitory machine-readable storage medium of claim 7 (see rejection of claim 7 above) and further discloses the server computer (see rejection of claim 7 above) but does not explicitly disclose wherein the instructions upon execution cause the server computer to: compare the software installed on the target device to the software specified versions of the range of software versions and in response to the comparing indication that the software installed on the target device does not correspond to the software versions of the range of software versions in the profile take an action to impair a functioning of the device.
However, in an analogous art, Belchee discloses wherein the instructions upon execution cause the computer to: 
compare the software installed on the target device to the one or more versions of the range of software versions (e.g., Belchee, Fig. 6 and associated text, par. [0053] discloses in step 604, the installed application may be identified; par. [0054] discloses in step 605, it may be determined whether the application is approved for use; Fig. 7 and associated text par. [0056] discloses fig. 7 illustrates an example listing of approved applications [note the version range entries, e.g., “2.4 and below”]; par. [0057] discloses for example, if the device determines, in 
in response to the comparing indication that the software installed on the target device does not correspond to the versions of range of software versions in the profile take an action to impair a functioning of the device (e.g., Belchee, Fig. 6 and associated text, par. [0057] discloses par. [0057] discloses if the device determines, in step 605, that the application matches an entry in the listing of approved applications, the device might not take any further action; par. [0058] discloses on the other hand, if it is determined in step 605 that the application is not approved for use, then in step 706, the computing device may uninstall or delete the application [impair a functioning of the device because the application will not function on the device]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the server computer of Hajost/Delacourt, to include comparing software installed on the target device with versions in the range of software versions and in response to determining the installed software does not correspond the versions in the range, taking an action to impair a functioning of the device, as taught by Belchee, as Belchee would provide the advantage of a means of maintaining network security and integrity. (See Belchee, par. [0004]).

	As to claim 14, it is a server computer having substantially the same limitations as claim 7, except the claimed administrative device is not “of an organization different from a third part that controls the server computer” as in claim 7. Thus, claim 14 is rejected for substantially the same reasons as claim 7. Further limitations, disclosed by Hajost, include:
a processor; (e.g., Hajost, par. [0028]) and
	a non-transitory storage medium storing isntructions executable on the processor (e.g., Hajost, pars. [0028], [0029], [0025]) to: (see rejection of claim 7 above).

As to claim 28, Hajost/Delacourt/Belchee/O’Shaughnessy discloses the non-transitory machine-readable storage medium of claim 7 (see rejection of claim 7 above), but Hajost/Delacourt/Belchee does not explicitly disclose wherein the time condition specifies that a software version is to be applied at a particular time.  
However, in an analogous art, O’Shaughnessy discloses:
wherein the time condition specifies that a software version is to be applied at a particular time (e.g., O’Shaughnessy, par. [0044-0048] discloses once the system administrator has registered an upgraded version of an application 112, they must specify how the upgrade [installation] should take place using a combination of upgrade options [profile], the options include but are not limited to: at specified times “(for instance 03:00 or only at weekends)”).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the profile Hajost/Delacourt/Belchee by incorporating a condition that specifies that a software version is to be applied at a particular time, as taught by O’Shaughnessy, as O’Shaughnessy would provide the advantage of a means of installing the software at the time the administrator prefers. (See O’Shaughnessy, pars. [0044-0048]). Installing at a particular time would also permit the installation to take place at a time when it is most convenient for a user of the device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hajost (US 2012/0066287) in view of Delacourt (US 2016/0132805) in view of Belchee (US 2013/0054702)  in view of O’Shaughnessy (US 2009/0280795) in further view of Rosenberg et al. (US 2014/0359408) (art already of record – hereinafter Rosenberg).

As to claim 10, Hajost/Delacourt/Belchee/O’Shaughnessy discloses the non-transitory machine-readable storage medium of claim 7 (see rejection of claim 7 above), Hajost further discloses wherein the instructions upon execution cause the server computer to:
 transmit the profile to an interface accessible to the software loading service  (e.g., Hajost, Fig. 1 and associated text, par. [0015] discloses thereafter the distribution policy [profile] can be transmitted to the different distributed mobile application repositories [software loading services or including them. Since the profile is received by the repository from a different device, it was necessarily transmitted to some interface accessible by the repository]).
Hajost/Delacourt does not explicitly disclose a web services application programming interface.
However, in an analogous art, Rosenberg discloses:
to transmit to the software loading service by transmitting to a web service application programming interface accessible to the software loading service  (e.g., Rosenberg, Fig. 3 and associated text, discloses [see figure] communications to App Store Web Service 312 pass first through a Web API).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Hajost, which discloses transmitting a profile to a software loading service, by transmitting the data through an API, as taught by Rosenberg, as Rosenberg .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hajost (US 2012/0066287) in view of Delacourt (US 2016/0132805) in view of Belchee (US 2013/0054702) in view of O’Shaughnessy (US 2009/0280795) in further view of Cohen et al. (US 8,239,918) (art already of record – hereinafter Cohen).

As to claim 11, Hajost/Delacourt/Belchee/O’Shaughnessy discloses the non-transitory machine-readable storage medium of claim 7 (see rejection of claim 7 above), and further discloses the server computer (see rejection of claim 7 above) but does not explicitly disclose wherein the instructions upon execution cause the server computer to receive a plurality of profiles for the target device, and perform a reconciliation procedure to determine which of the plurality profiles is to be enforced on the target device.  
However, in an analogous art, Cohen discloses:
wherein the instructions upon execution cause the computer to receive a plurality of profiles for the target device, and perform a reconciliation procedure to determine which of the plurality profiles is to be enforced on the target device (e.g., Cohen, col. 13 ll. 29-55 discloses if policy B is more recent than policy A then the settings provided by policy B may be implemented for settings that are also found in policy A; col. 4 ll. 24-27 discloses in general, interface 106 allows the IT administrator to define a policy which can determine the application that the user device 104 is permitted to install).
.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hajost (US 2012/0066287) in view of Delacourt (US 2016/0132805) in view of Winston (US 2014/0316990) in view of Belchee (US 2013/0054702) in view of O’Shaughnessy (US 2009/0280795) in further view of Giannini et al. (US 2006/0168574) (art already of record – hereinafter Giannini).

As to claim 24, Hajost/Dealacourt/Winston/Belchee/O’Shaughnessy discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the conditions included in the profile further comprise a memory available condition that controls installation of a software version based on an amount of memory available on the target device.
However, in an analogous art, Giannini discloses:
wherein the conditions included in the profile further comprise a memory available condition that controls installation of a software version based on an amount of memory available on the target device (e.g., Giannini, par. [0040] discloses a targeting expression can be configured for each version being upgraded [upgrade being installation of a software version]. The targeting expression can be based on one or more of the parameters in Table 3; par. [0037] and Table 3 discloses available hard disk space and/or other available non-volatile memory space, of user system, Available RAM or working memory on user system).
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hajost (US 2012/0066287) in view of Delacourt (US 2016/0132805) in view of Winston (US 2014/0316990) in view of Belchee (US 2013/0054702) in view of O’Shaughnessy (US 2009/0280795) in further view of Bridgeham et al. (US 2010/0011411) (art of record – hereinafter Bridgeham).

As to claim 25, Hajost/Delacourt/Winston/Belchee/O’Shaughnessy discloses the method of claim 1 (see rejection of claim 1), but Hajost does not explicitly disclose wherein including the range of software versions in the profile comprises adding, to the profile, information of a minimum release number of the particular unit of software and a maximum release number of the particular unit of software.  
However, in an analogous art, Bridgeham discloses:
wherein including the range of software versions in the profile comprises adding, to the profile, information of a minimum release number of the particular unit of software and a maximum release number of the particular unit of software (e.g., Bridgeham, Fig. 3 and associated text, par. [0031] discloses sample policy document 300; par. [0032] discloses the “version” attribute specifies allowable versions. In this example, PE engine will load any assets 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the range of Hajost/Belchee to include a minimum and maximum release number, as taught by Bridgham, as Bridgeham would provide the advantage of specifying a closed range of allowable versions. (See Bridgeham, par. [0032]). Belchee also suggests the combination because Belchee discloses ranges of version numbers in general, and Bridgeham discloses an example of such a range.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hajost (US 2012/0066287) in view of Delacourt (US 2016/0132805) in view of Belchee (US 2013/0054702) in view of O’Shaughnessy (US 2009/0280795) in further view of Giannini (US 2006/0168574).

As to claim 27, it is a machine readable medium claim having substantially the same limitations as claim 24 and is rejected for substantially the same reasons.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hajost (US 2012/0066287) in view of Delacourt (US 2016/0132805) in view of Belchee (US 2013/0054702) in view of O’Shaughnessy (US 2009/0280795) in further view of Bridgeham (US 2010/0011411).

As to claim 29, it is a machine readable medium claim having substantially the same limitations as claim 25 and is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.